        Case 1:15-cr-00537-VEC          1672 Filed 09/21/21 Page 1 of 1
             1:15-cr-00537-PAE Document 1673



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building


         MEMO ENDORSED
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    September 21, 2021
BY ECF
The Honorable Valerie E. Caproni                                       USDC SDNY
United States District Court                                           DOCUMENT
Southern District of New York                                          ELECTRONICALLY FILED
40 Foley Square                                                        DOC #:
New York, New York 10007                                               DATE FILED: 

                      Re: United States v. Conyers et al., 15 Cr. 537 (VEC)

Dear Judge Caproni:

       I write to respectfully request that the Court remove me as counsel of record in this case
because I am leaving the United States Attorney’s Office for other employment.

       Thank you very much for the Court’s consideration.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney

                                              By:   ___/s_____________________________
                                                    Samson Enzer
                                                    Assistant United States Attorney
                                                    (212) 637-2342

Cc:    All counsel of record

                                                $SSOLFDWLRQ*5$17('7KH&OHUNRI&RXUWLV
                                                UHVSHFWIXOO\GLUHFWHGWRWHUPLQDWH0rEnzerDV
                                                FRXQVHOIRUWKH*RYHUQPHQW


                                              SO ORDERED.
                                                                                    


                                              HON. VALERIE CAPRONI
                                              UNITED STATES DISTRICT JUDGE
